UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54453 GRIZZLY GOLD CORP. (Exact name of registrant as specified in its charter) Nevada 45-0725238 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 9120 Double Diamond Parkway, Suite 3889, Reno, Nevada, 89521 (Address of principal executive offices) (Zip Code) (775) 888-1385 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 48,150,000 shares of common stock, $0.0001 par value, issued and outstanding as of December 6, 2012. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Balance Sheets October 31, 2012 (unaudited), and April 30, 2012 3 Statements of Operations (unaudited) for the three and six month periods ended 4 October 31, 2012 and 2011 and for the period fromApril 21, 2010 (inception) to October 31, 2012 Statements of Cash Flows (unaudited) for the six month periods ended 5 October 31, 2012 and 2011 and for the period fromApril 21, 2010 (inception) to October 31, 2012 Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II – Other Information 16 Item 1.Legal Proceedings 16 Item 1A.Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 2 Item 1.Financial Statements GRIZZLY GOLD CORP. A Development Stage Company BALANCE SHEETS (Unaudited) October 31, April 30, ASSETS Current Assets Cash $ $ Prepaid expenses Total Current Assets Reclamation deposit (note 5) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Total Current Liabilities Stockholders’ Equity Common Stock, Par Value $0.0001 Authorized 300,000,000 shares, 48,150,000 shares issued and outstanding at October 31, 2012 (April 30, 2012 – 47,900,000) Paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 3 GRIZZLY GOLD CORP. A Development Stage Company STATEMENTS OF OPERATIONS (Unaudited) Cumulative For the Three Months For the Six Months Since Ended Ended April 21, 2010, October 31, October 31, (Inception) to October 31, 2012 Revenues $
